DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment failed on September 25, 2020 and February 11, 2021. 
Claims 1 and 12 have been amended. 
Claims 3 and 6 have been canceled. 
Claims 19 and 20 are new. 
Claims 1-2, 4-5, and 7-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed September 25, 2020, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has corrected the drawings to include the subject matter that wasn’t shown in the figures. 
Applicant’s arguments, see Pg. 8, filed September 25, 2020, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has corrected the abstract.
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
s 1-2, 4-5, 7-11, and 13-18 are objected to because of the following informalities:
Regarding claim 1,  “a plurality of radiation images” in lines 13-14 should be changed to “the plurality of radiation images” in order to clarify that the plurality of images are the same the plurality images recited in line 6. The term “interval (D)” should be changed to “interval D” in order to define interval as D in the equation. 
Regarding claim 2, “the radiation sources” in line 1 and lines 2-3 should be changed to “the plurality of radiation sources” in order to correct the antecedence. 
Regarding claim 4, “the radiation sources” in line 1 should be changed to “the plurality of radiation sources” in order to correct the antecedence.
Regarding claim 5, “the radiation sources” in line 2 and line 3 should be changed to “the plurality of radiation sources” in order to correct the antecedence. 
Regarding claim 7, “each radiation source” in line 2 should be changed to “each of the plurality of radiation sources” in order to correct the antecedence. 
Regarding claim 8, “each radiation source” in line 2 and “the same position” in lines 2-3 should be changed to “each of the plurality of radiation sources” and “a same position” in order to correct the antecedence.
Regarding claim 9, “the radiation source” in line 1 should be changed to “the plurality of radiation sources” in order to correct the antecedence.
Regarding claim 10, “the radiation source” in line 1 should be changed to “the plurality of radiation sources” in order to correct the antecedence.
Regarding claim 13, 
Regarding claim 14, “the respective radiation sources” in line 4 should be changed to “the plurality of radiation sources” in order to correct the antecedence.
Regarding claim 15, “at least two of the radiation sources” in line 4 should be changed to “at least two of the plurality of radiation sources” in order to correct the antecedence.
Regarding claim 16, “each of the radiation sources” in line 4 should be changed to “each of the plurality of radiation sources” in order to correct the antecedence.
Regarding claim 17, “each of the radiation source” in line 2 and “the same position” in line 3 should be changed to “each of the plurality of radiation sources” and “a same position” in order to correct the antecedence.
Regarding claim 18, “the radiation source” in line 2 should be changed to “the plurality of radiation sources” in order to correct the antecedence.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “dividing an interval between adjacent radiation sources into n pieces” which renders the claim indefinite. The claim fails to particularly point out what the term “n” is. In [0068] of the published specification, the term “n” is an integer that is greater than 1 but less than N. However, this definition is for the equation NA = N/n which represents the relationship between the number of sources and the number of projection images. The specification fails to define whether or not the term “n” of equation L = D/n is the same as the one in equation NA= N/n. If the term is the same as the n recited in [0068], the claim fails to introduce and define the term N. The Examiner has interpreted the claim limitation as “the driving unit moves the radiation irradiating unit by a distance in a stepwise manner”. Claims 2, 4-5, and 7-11 are rejected by virtue of their dependency. 
Regarding claim 12, the claim recites the limitation “dividing an interval between adjacent radiation sources into n pieces” which renders the claim indefinite. The claim fails to particularly point out what the term “n” is. In [0068] of the published specification, the term “n” is an integer that is greater than 1 but less than N. However, this definition is for the equation NA = N/n which represents the relationship between the number of sources and the number of projection images. The specification fails to define whether or not the term “n” of equation L = D/n is the same as the one in equation NA= N/n. If the term is the same, the claim fails to introduce and define the term N. The Examiner has interpreted the claim limitation as “moving radiation irradiating unit by a distance in a stepwise manner”. Claims 13-18 are rejected by virtue of their dependency.
Claim 12 recites the limitation “the movement of the radiation irradiating unit to acquire a plurality of radiation images that necessary for tomosynthesis” which renders the claim indefinite. The limitations directed to a plurality of first radiation images and a plurality of 
Regarding claim 19, the claim recites the limitations "the number of the plurality of radiation source" in lines 1-2 and “the number of the plurality of images” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, the claim recites “divided by n” which is not defined in the claim nor defined in claim 1.  The claim fails to particularly point out what the term “n” represents. The Examiner has interpreted the claim limitations as "a number of the plurality of radiation source" and “a number of the plurality of images”.  
Regarding claim 20, the claim recites the limitations "the number of the plurality of radiation source" in lines 1-2 and “the number of the plurality of images” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, the claim recites “divided by n” which is not defined in the claim nor defined in claim 12.  The claim fails to particularly point out what the term “n” represents. The Examiner has interpreted the claim limitations as "a number of the plurality of radiation source" and “a number of the plurality of images”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vedantham (U.S. 2012/0195403) in view of Jang (U.S. 2014/0112434). 
Regarding claim 1, as best understood:
Vedantham discloses a radiographic apparatus comprising:
 a radiation irradiating unit (Fig. 1, 4, multi X-ray source assembly) having a plurality of radiation sources (Fig. 1, 4, multiple X-ray sources) and configured to irradiate an object (Fig. 1, 6) with radiation emitted from each of the plurality of radiation sources (Fig. 1, X-ray beam 10 emitted from the multi X-ray source assembly 4); 
a driving unit (Fig. 1, 720) configured to move the radiation irradiating unit ([0084], controller controls the apparatus); and 
a radiation detector (Fig. 1, 7, detector) configured to detect the radiation passing through the object (Fig. 1, 6) to acquire a plurality of radiation images ([0084], multiple images);
wherein the plurality of radiation sources ([0068], radiation sources moved individually or as a unit) are moved integrally with the radiation irradiating unit ([0068], radiation sources moved individually or as a unit) with an interval maintained therebetween (Fig. 3 and Fig. 4, interval between X-ray sources inside X-ray source assembly 4), 
the plurality of radiation sources irradiates the object with the radiation at various angles ([0072], sources moved to various angles for imaging) according to the movement of the radiation irradiating unit to acquire a plurality of radiation images ([0084], multiple images) that are necessary for tomosynthesis.
However, Vedantham fails to disclose the driving unit moves the radiation irradiating unit by a distance in a stepwise manner.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray source unit of Vedantham with the source driving controller taught by Jang in order to increase image quality by reducing the effects of blur caused by the source movement (Jang; [0014]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1, wherein the radiation sources (Vedantham; Fig. 1, 4) are arranged in one direction (Vedantham; Fig. 1, 4, multiple X-ray sources arranged in one direction), and the radiation irradiating unit (Vedantham; Fig. 1, 4) moves in a direction in which the radiation sources are arranged (Vedantham; [0072], X-ray sources are rotated).
Regarding claim 4, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1, wherein the radiation sources are provided on the radiation irradiating unit at the same intervals (Vedantham; Fig. 1, 4, X-ray sources are located at the same intervals).
Regarding claim 5, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1, wherein the driving unit (Vedantham; [0084], controller controls the apparatus) moves the radiation irradiating unit (Vedantham; Fig. 1, 4) such that the radiation sources (Vedantham; Fig. 1, 4, multiple radiation sources) are arranged at positions at which the radiation sources do not 
Regarding claim 7, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1, further comprising a controller (Vedantham; [0084, controller controls the apparatus) configured to control a direction of irradiation of each radiation source (Vedantham; [0065], each source can be individually rotated) according to the movement of the radiation irradiating unit (Vedantham; [0065], each source can be individually rotated).
Regarding claim 8, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 7, wherein the controller (Vedantham; [0084], controller controls the apparatus) controls the direction of irradiation of each radiation source (Vedantham; [0065], each source can be individually rotated) such that the direction of irradiation faces the same position (Vedantham; Fig. 3 and 4, sources face the same position) as that before and after the movement of the radiation irradiating unit (Vedantham; Fig. 3 and 4, sources face the same position).
Regarding claim 10, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1, wherein the radiation source (Vedantham; Fig. 1, 4) includes a field emission electrode (Vedantham; [0065], field emission X-ray source) configured to generate electrons by applying an electric field.
Regarding claim 12, as best understood:
Vedantham discloses a radiographic method comprising: 

moving the radiation irradiating unit in a direction in which the radiation sources are arranged ([0072], X-ray sources are rotated); and 
acquiring a plurality of second radiation images ([0072], movement X-ray source movement matches the amount of images wanted) by irradiating the object with radiation emitted from the radiation irradiating unit ([0072], movement X-ray source movement matches the amount of images wanted),
wherein the moving of the radiation irradiating unit ([0072], X-ray sources are rotated) comprises: 
moving the plurality of radiation sources integrally ([0068], radiation sources moved individually or as a unit) with the radiation irradiating unit with an interval (Fig. 3 and Fig. 4, interval between X-ray sources inside X-ray source assembly 4) maintained therebetween,
irradiating the object with the radiation at various angles ([0072], sources moved to various angles for imaging) by the plurality of radiation sources according to the movement of the radiation irradiating unit to acquire a plurality of first and second radiation images ([0084], multiple images) that are necessary for tomosynthesis.
However, Vedantham fails to disclose moving the radiation irradiating unit by a distance in a stepwise manner. 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Vedantham with the source movement taught by Jang in order to increase image quality by reducing the effects of blur caused by the source movement (Jang; [0014]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
The combination of Vedantham and Jang discloses the radiographic method of claim 12, wherein the acquiring of the first radiation images and the acquiring of the second radiation images include respectively acquiring the plurality of first radiation images and the plurality of second radiation images by sequentially activating the respective radiation sources (Vedantham; [0072], X-ray source firing in a succession).
Regarding claim 14, as best understood:
The combination of Vedantham and Jang discloses the radiographic method of claim 12, wherein the acquiring of the first radiation images and the acquiring of the second radiation images (Vedantham; [0068] and [0072], X-ray source firing in some other order when imaging) include respectively acquiring the plurality of first radiation images and the plurality of second radiation images by activating the respective radiation sources in random order (Vedantham; [0072], X-ray source firing in some other order).
Regarding claim 17, as best understood:

Regarding claim 18, as best understood:
The combination of Vedantham and Jang discloses the radiographic method of claim 17, wherein the changing of the direction of irradiation of the radiation source (Vedantham; [0065], each source can be individually rotated) is performed simultaneously with the moving of the radiation irradiating unit (Vedantham; [0065]-[0066], rotation is conducted while the X-ray assembly is moved).
Regarding claim 19, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1, but fails to explicitly teach wherein a number of the plurality of radiation sources are equal to a number of the plurality of radiation images that are necessary for tomosynthesis divided by n.
It would have been obvious to one of an ordinary skill in the before the effective filing date to optimize the number of radiation source based on the number of projection images required in order to increase image quality by reducing image artifacts. Therefore, it would have been obvious to make such optimization to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, as best understood:

It would have been obvious to one of an ordinary skill in the before the effective filing date to optimize the number of radiation source based on the number of projection images required in order to increase image quality by reducing image artifacts. Therefore, it would have been obvious to make such optimization to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vedantham (U.S. 2012/0195403) in view of Jang (U.S. 2014/0112434) as applied to claims 1 and 12 above, and further in view of Tamura (U.S. 2015/0030119).
Regarding claim 9, as best understood:
The combination of Vedantham and Jang discloses the radiographic apparatus of claim 1.
However, the combination of Vedantham and Jang fails to disclose wherein an amount of emission of radiation from the radiation source is controlled according to a distance between the radiation source and the radiation detector in a direction of irradiation of the radiation source.
Tamura teaches wherein an amount of emission of radiation ([0037], exposure dose) from the radiation source is controlled according to a distance between the radiation source and the radiation detector ([0037] and [0043], exposure dose depends on the distance between source and detector) in a direction of irradiation of the radiation source.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Vedantham and Jang with the emission adjustment taught by 
Regarding claim 16, as best understood:
The combination of Vedantham and Jang discloses the radiographic method of claim 12.
However, the combination of Vedantham and Jang fails to disclose wherein the acquiring of the first radiation images and the acquiring of the second radiation images include respectively acquiring the plurality of first radiation images and the plurality of second radiation images by adjusting an amount of emission of radiation emitted from each of the radiation sources such that the radiation is incident on the object at a uniform.
Tamura teaches wherein the acquiring of the first radiation images and the acquiring of the second radiation images include respectively acquiring the plurality of first radiation images and the plurality of second radiation images by adjusting an amount of emission of radiation ([0042]-[0043], source current changed) emitted from each of the radiation sources such that the radiation is incident on the object at a uniform intensity ([0042]-[0043], source current changed in order to reduce variation in X-ray dose).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Vedantham and Jang with the emission adjustment taught by Tamura in order to improve the image quality (Tamura; [0009]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vedantham (U.S. 2012/0195403) in view of Jang (U.S. 2014/0112434) as applied to claim 1 above, and further in view of Hoerning (U.S. 2012/0008739).
Regarding claim 11, as best understood:

However, the combination of Vedantham and Jang fails to disclose wherein the radiation source includes a thermionic emission electrode configured to generate electrons by heating a filament.
Hoerning teaches wherein the radiation source includes a thermionic emission electrode configured to generate electrons by heating a filament ([0020], thermal emission).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the source of Vedantham and Jang with the thermal emission source taught by Hoerning in order to increase the depth resolution (Hoerning; [0057]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vedantham (U.S. 2012/0195403) in view of Jang (U.S. 2014/0112434) as applied to claim 1 above, and further in view of Zhou (U.S. 2009/0022264).
Regarding claim 15, as best understood:
The combination of Vedantham and Jang discloses the radiographic method of claim 12.
However, the combination of Vedantham and Jang fails to disclose wherein the acquiring of the first radiation images and the acquiring of the second radiation images include respectively acquiring the plurality of first radiation images and the plurality of second radiation images by allowing radiation emitted from at least two of the radiation sources to be incident on the object at different intensities.
Zhou teaches wherein the acquiring of the first radiation images and the acquiring of the second radiation images include respectively acquiring the plurality of first radiation images and the plurality of second radiation images ([0031], projection images are generated) by allowing 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Vedantham and Jang with the emission adjustment taught by Zhou in order to improve the image quality and reduce imaging dose (Zhou; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884